DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 12, 14, 16-18, 27 and 32-43 are pending and under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an applications GB1721259.8 filed on December 19, 2017, GB1804102 filed on March 14, 2018 and GB1818603.1 filed on November 14, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted July 1, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement filed July 1, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered. A copy of the Bennett et al. (2019) reference was not provided. Please see strikethrough.

Specification
Response to Arguments: The amendments to the specification filed July 1, 2022 has overcome the objection the disclosure; therefore, the objection to the disclosure has been withdrawn.
Claim Rejections - 35 USC § 112
Response to Arguments: Claims 8, 9, and 15 are canceled, therefore the rejection of claims 8, 9 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot and has been withdrawn. The rejection of claims 12, 14 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments filed July 1, 2022. Claims 3-7, 28 and 29 are canceled; therefore, the rejection of claims 3-7, 28 and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is moot and has been withdrawn. The rejection of claims 1, 12, 16-18, and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn in view of the amendments filed July 1, 2022.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection is new, necessitated by amendment.
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claim 34 recites the limitation (-Ala)-Sar10-(SEQ ID NO: 2)-CONH2. The claim also recites (-Ala)-Sar10-A(HArg)DC(Hyp)LVNPLCLHP(D-Asp)W(HArg)C (SEQ ID NO:2). The specification discloses and the sequence listing list the sequence as (-Ala)-Sar10-A(HArg)DC(Hyp)LVNPLCLHP(D-Asp)W(HArg)C as SEQ ID NO: 2. See for example, page 7, lines 5-6 in the specification and SEQ ID NO: 2 in the sequence listing. As claimed, (-Ala)-Sar10-(SEQ ID NO: 2)-CONH2 is interpreted to have the amino acid sequence (-Ala)-Sar10-(-Ala)-Sar10-A(HArg)DC(Hyp)LVNPLCLHP(D-Asp)W(HArg)C. This sequence is not supported by the specification. The specification supports the amino acid sequence (-Ala)-Sar10-(SEQ ID NO: 2)-CONH2 representing the amino acid sequence (-Ala)-Sar10-A(HArg)DC(Hyp)LVNPLCLHP(D-Asp)W(HArg)C-CONH2. See page 47, compound 66 in the specification. There is no description of the (-Ala)-Sar10-(-Ala)-Sar10-A(HArg)DC(Hyp)LVNPLCLHP(D-Asp)W(HArg)C as being represented by (-Ala)-Sar10-(SEQ ID NO: 2)-CONH2. Therefore, the limitation is considered as an introduction of new matter into the claims. Amending the claim to recite SEQ ID NO:2-CONH2 would be supported by the specification.
Claim Rejections - 35 USC § 102
Response to Arguments: Applicant’s arguments, see page 28 in the remarks, filed July 1, 2022, with respect to claims 1, 2, 17 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Heinis et al. (WO 2016/174103 A1). have been fully considered and are persuasive. The rejection of claims 1, 2, 17 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Heinis et al. (WO 2016/174103 A1).has been withdrawn. 
Double Patenting
Response to Arguments: Applicants argue the pending claims are not anticipated by or are obvious over the copending applications 16/220,685, 16/771,142, 16/372,692, 16/941,588 (now US Patent No. 11,312,749) and 17/062,662. See pages 28-29 in the remarks filed July 1, 2022. Applicants’ arguments have been fully considered but are not found persuasive. The arguments are not persuasive because copending Application No. 16/220,685, 16/372,692 (now US Patent No. 11,453,703) and 17,062,662 (now US Patent No. 11,332,500) claim a peptide ligand specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by at two loop sequences, and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that two polypeptide loops are formed on the molecular scaffold. The peptide ligand comprises the amino acid sequence Ci(Hyp)LVNPLCiiLHP(D-Asp)W(HArg)Ciii (SEQ ID NO: 1). With regard to  copending application 16/771,142 and 16/941,588, the arguments are found persuasive. Therefore, the provisional rejection of claims 1, 2, 4, 5, 7-9, 16-18 and 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12-15, 17, and 22-27 of copending Application No. 16/771,142 (reference application) has been withdrawn and the provisional rejection of claims 1, 2, 5, 8-17, 18, 27, 28 and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 11-13, and 20-33 of copending Application No. 16/941588(reference application) has been withdrawn.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection is maintained, but has been modified necessitated by the amendments filed July 1, 2022.
Claims 1, 12, 14, 16-18, 33, 34, and 37-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/220,685 (reference application). 
Regarding claims 1 and 14, copending Application No. 16/220,685 claims a peptide ligand specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by at two loop sequences, and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that two polypeptide loops are formed on the molecular scaffold. The peptide ligand comprises the amino acid sequence Ci(Hyp)LVNPLCiiLHP(D-Asp)W(HArg)Ciii (SEQ ID NO: 1). The peptide ligand claimed in copending Application No. 16/220,685 is the amino acid sequence of the presently claimed SEQ ID NO: 1. See claims 1-21.
Regarding claim 12, copending Application No. 16/220,685 claims the molecular scaffold is TATA. See claims 2 and 21.
Regarding claim 16, copending Application No. 16/220,685 claims the pharmaceutically acceptable salt is a free acid, a sodium salt, potassium salt, calcium salt or ammonium salt. See claim 4.
Regarding claim 17, copending Application No. 16/220,685 claims the EphA2 is human EphA2. See claim 5.
Regarding claim 18, copending Application No. 16/220,685 claims the peptide ligand is conjugated to one or more effector and/or functional groups to create a drug conjugate. See claims 6-16.
Regarding claim 33, copending Application No. 16/220,685 claims the polypeptide comprises the amino acid sequence Ci(Hyp)LVNPLCiiLHP(D-Asp)W(HArg)Ciii (SEQ ID NO: 1). The peptide ligand claimed in copending Application No. 16/220,685 comprises the amino acid sequence of the presently claimed SEQ ID NO: 1. See claim 1.
Regarding claim 34, copending Application No. 16/220,685 claims the polypeptide comprising (-Ala)-Sar10-A(HArg)D-Ci(HyP)LVNPLCiiLHP(D-Asp)W(H-Arg)Ciii (SEQ ID NO: 2). See claims 3 and 20.
Regarding claim 37, copending Application No. 16/220,685 claims a pharmaceutical composition comprising the peptide ligand peptide ligand specific for EpHA2 comprising a polypeptide comprising three cysteine residues, separated by at two loop sequences, and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that two polypeptide loops are formed on the molecular scaffold; where the peptide ligand comprises the amino acid sequence Ci(Hyp)LVNPLCiiLHP(D-Asp)W(HArg)Ciii (SEQ ID NO: 1) in combination with one or more pharmaceutically acceptable excipients. See claim 17. 
Regarding claims 38 and 39, copending Application No. 16/220,685 claims the drug conjugate comprises a cytotoxic agent. The conjugate comprise MME or DM1. See claims 9-13, 18 and 19.
Regarding claims 40 and 41, copending Application No. 16/220,685 claims the linker is Val-Cit-, -Trp-Cit-, -Val-Lys-, -D-Trp-Cit-, -Ala-Ala-Asn-, D-Ala-Phe-Lys- and -Glu-Pro-Cit-Gly-hPhe-Tyr-Leu- (SEQ ID NO: 3; presently claimed SEQ ID NO: 98). See claims 10 and 19.
Regarding claim 42, copending Application No. 16/220,685 claims the linker is selected from: -S-S-, -SS(SO3H)-, -SS-(Me)-, -(Me)-SS-(Me)-, - SS-(Me2)- and -SS-(Me)-S03H-. See claims 12-13.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejection is maintained but amended from a provisional nonstatutory double patenting rejection to a nonstatutory double patenting rejection as copending Application No. 16/372,692 has been patented as US Patent No. 11/453,703 B2.
Claims 1, 12, 16, 18, 27, 33, 34 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 8, 9, 12, 13, 15 and 17 of U.S. Patent No. 11/453,703 B2. 
Regarding claims 1, 18, and 33, U.S. Patent No. 11,453,703 B2 claims a peptide ligand specific for EphA2 comprising a polypeptide comprising three cysteine residues, separated by two loop sequences and a molecular scaffold which form covalent bonds with the cysteine residues of the polypeptide such that the loops are formed on the molecular scaffold. See claims 1, 3, 13, and 17. The peptide ligand specific for EphA2 is linked to a peptide ligand that binds to CD137 (effector/or functional groups). See claim 1. The peptide ligand comprises the sequence Ci[HyP]LVNPLCiiLHP[dD]W[HArg]Ciii (present SEQ ID NO: 1). See claims and 3.
Regarding claim 12, the molecular scaffold is TATA. See claims 3 and 17.
Regarding claim 16, U.S. Patent No. 11,453,703 B2 claims the pharmaceutically acceptable salt is a free acid, or a sodium, potassium, calcium or ammonium salt. See claim 4.
Regarding claims 27 and 37, U.S. Patent No. 11,453,703 B2 claims a composition comprising the drug conjugate in combination with a pharmaceutically acceptable excipient. See claims 5, 9 and 12.
Regarding claim 34, U.S. Patent No. 11,453,703 B2 claims the peptide ligand (polypeptide) is (-Ala)-Sar10-A(HArg)D-Ci(HyP)LVNPLCiiLHP(D-Asp)W(H-Arg)Ciii (presently claimed SEQ ID NO: 2). See claim 8.
Although the claims at issue are not identical, they are not patentably distinct from each other.

The rejection is maintained but amended from a provisional nonstatutory double patenting rejection to a nonstatutory double patenting rejection as copending Application No. 17/062,662 has been patented as US Patent No. 11/332,500 B2.
Claims 1, 12, 16, 18, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 15, 16, and 17 of U.S. Patent No. 11/332,500 B2.
Regarding claims 1, 12, 18 and 33, US Patent No. 11/332,500 B2 claims a peptide complex comprising a polypeptide comprising three cysteine residues, separated by two loop sequences and a non-aromatic molecular scaffold (TATA) which form covalent bonds with the cysteine residues of the polypeptide such that the loops are formed on the molecular scaffold. The polypeptide is linked to a peptide ligand that binds on an immune cell. The peptide complex comprises a first peptide ligand comprising the sequence C(Hyp)LVNPLCLHP(D-Asp)W(HArg)C. See claims 1 and 15, SEQ ID NOs: 10 and 15. US Patent No. 11/332,500 B2 teach the first peptide ligand binds EphA2. See claims 9 and 10. 
Regarding claim 16, US Patent No. 11/332,500 B2 claims the pharmaceutically acceptable salt is the free acid or the sodium, potassium, calcium or ammonium salt. 
Regarding claim 27 and 37, US Patent No. 11/332,500 B2 claims a pharmaceutical composition comprising the peptide complex and a pharmaceutically acceptable excipient. See claim 17.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The rejection is new as necessitated by the filing of copending Application No. 17,934,896 (reference application). 
Claims 1, 12, 14, 16, 17, 18, 27, 33, 34, 37, 38, 39, 40, 41, 42, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17,934,896 (reference application). See the claim listing filed September 23, 2022.
Regarding claims 1, and 33, copending Application No. 17,934,896 claims a peptide ligand specific for EphA2 comprising a polypeptide and the amino acid sequence Ci(Hyp)LVNPLCiiLHP(D-Asp)W(HArg)Ciii (SEQ ID NO: 1). The three cysteines are separated by two loops and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such the loops are formed on the molecular scaffold or a pharmaceutically acceptable salt there. See claims 1-21.
Regarding claim 12, copending Application No. 17,934,896 claims the scaffold is TATA. See claim 2.
Regarding claim 16, copending Application No. 17,934,896 claims the pharmaceutically acceptable salt is the free acid or a sodium, potassium, calcium or ammonium salt. See claim 4.
Regarding claim 17, copending Application No. 17,934,896 claims the EphA1 is human EphA2. See claim 5.
Regarding claim 18, copending Application No. 17,934,896 claims a drug conjugate comprising the ligand is conjugated to an effector and/or functional group. See claims 6-13.
Regarding claims 27 and 37, copending Application No. 17,934,896 claims a pharmaceutical composition comprising the peptide ligand or drug conjugate in combination with one or more pharmaceutically acceptable excipients. See claim 17.
Regarding claim 34, copending Application No. 17,934,896 claims the polypeptide comprises the amino acid sequence (-Ala)-Sar10-A(HArg)D-Ci(HyP)LVNPLCiiLHP(D-Asp)W(H-Arg)Ciii. See claim 3.
Regarding claim 38, copending Application No. 17,934,896 claims the cytotoxic agent is MMAE or DM1. See claims 10-13.
Regarding claim 39, copending Application No. 17,934,896 claims a linker between the peptide agent and cytotoxic agent. See claim 9.
Regarding claim 40, copending Application No. 17,934,896 claims the linker is Val-Cit-, -Trp-Cit-, -Val-Lys-, -D-Trp-Cit-, -Ala-Ala-Asn-, D-Ala-Phe-Lys- and -Glu-Pro-Cit-Gly-hPhe-Tyr-Leu- (SEQ ID NO:3) and the cytotoxic agent is MMAE. See claim 10.
Regarding claim 41, copending Application No. 17,934,896 claims Val-Cit- is the linker and MMAE is the cytotoxic agent.
Regarding claim 21, copending Application No. 17,934,896 claims the cytotoxic agent is DM1 and the linker is selected from: -S-S-, -SS(SO3H)-, -SS-(Me)-, -(Me)-SS-(Me)-, - SS-(Me2)- and -SS-(Me)-S03H-. See claims 12 and 13.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objection
Claims 32, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Summary
Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 1, 12, 14, 16-18, 27, 33, 34, and 37-43 are rejected on the ground of nonstatutory double patenting. Claims 32, 35 and 36 are objected to. There is no prior that teach or suggestion the limitations of claims 1, 12, 14, 16-18, 27, and 32-43.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



/LIANKO G GARYU/            Primary Examiner, Art Unit 1658